         Case 1:19-cr-00660-PAC Document 20
                                         19 Filed 06/23/20
                                                  06/22/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       June 22, 2020
BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Michael Paulsen, 19 Cr. 660 (PAC)

Dear Judge Crotty:

       The parties jointly write to request an adjournment of the conference scheduled in this case
for June 23, 2020 in light of the COVID-19 pandemic, the resulting limitations on court
appearances, and because the parties are currently engaging in pre-trial disposition discussions and
request additional time to continue these discussions. The parties respectfully request that a
conference date be scheduled in approximately 30 days during the week of July 27, 2020.

        The Government respectfully requests that the time between tomorrow and the conference
date set by the Court be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), to allow the parties time to engage in discussions regarding a potential pretrial
resolution of this matter. The Government respectfully submits that the proposed exclusion would
be in the interest of justice and understands that defense counsel consents to this exclusion.

6-23-2020
The June 23                                            Respectfully submitted,
conference is
adjourned to July 28,
2020 at 11:30 AM.
                                                       AUDREY L. STRAUSS
Time is excluded                                       Acting United States Attorney for
through July 28, 2020.                                 the Southern District of New York
SO ORDERED.

                                                 By:          /s/
                                                       Elinor L. Tarlow / Daniel H. Wolf
                                                       Assistant United States Attorneys
                                                       (212) 637-1036 /2237

cc: Joseph Sorrentino, Esq. (via ECF)
